Citation Nr: 0937923	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for nasal polyps, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hemorrhoids, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for gingivitis, claimed 
as due to exposure to herbicides.

4.  Entitlement to service connection for dental trauma for 
purposes of eligibility for dental treatment.

5.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicides.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, claimed as due to exposure to 
herbicides.
.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughters


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for 
hypertension and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew the appeal for service connection for nasal 
polyps, hemorrhoids, gingivitis, and dental trauma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for nasal polyps have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for hemorrhoids have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for gingivitis have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for dental trauma for 
purposes of eligibility for dental treatment have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009). Withdrawal may be made 
by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2009).

In May 2009, the Veteran offered sworn testimony clearly 
indicating his wish to withdraw his appeal for the issues of 
entitlement to service connection for nasal polyps, 
hemorrhoids, gingivitis and dental trauma for purposes of 
eligibility for dental treatment.  Specifically, the 
following exchange took place:

CHAIRMAN: . . . [the Veteran] indicated 
prior to going on the record that he was 
withdrawing the following issues, and 
those are: nasal polyps, hemorrhoids, 
gingivitis, and dental trauma for 
treatment purposes. So those four will be 
withdrawn for the record  . . .

He has withdrawn his appeal regarding these issues and, 
hence, there remain no allegations of error of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review these issues and they are 
dismissed. 


ORDER

The claim for entitlement to service connection for nasal 
polyps is dismissed without prejudice.

The claim for entitlement to service connection for 
hemorrhoids is dismissed without prejudice.

The claim for entitlement to service connection for 
gingivitis is dismissed without prejudice.

The claim for entitlement to service connection for dental 
trauma for purposes of eligibility for dental treatment is 
dismissed without prejudice.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration 
(SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
He testified, at his May 2009 BVA hearing, that he had been 
receiving SSA benefits since February 2009. As SSA records 
may be relevant to the issues on appeal, the RO should obtain 
a copy of the decision granting such benefits as well as the 
medical records used in support of such an award.  

Service Connection Hypertension.  VA's duty to assist also 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim. Although his October 2006 private 
physician indicated that the Veteran had suffered from 
hypertensive cardiovascular disease since military discharge, 
the opinion is not sufficient to grant service connection. 

Specifically, the private physician did not consider the 
absence of hypertension at the time of the Veteran's 
separation or address the issue that hypertension was not 
formally diagnosed until December 1984, over 14 years 
following the Veteran's separation from service. 

The Board finds the October 2006 private medical opinion is 
an "indication" that his disorder may be associated with 
service, but that there is insufficient competent evidence on 
file for the VA to make a decision on the claim.  To that 
end, the Board finds that a VA examination is required under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine 
whether his hypertension is casually related to active 
service.  

New and Material for Bilateral Hearing Loss.  The Board notes 
that his April 1968 entrance examination demonstrated hearing 
loss. However, an April 1970 separation examination reflected 
normal hearing.  His claim was previously denied in a January 
1985 rating decision because there was no indication that his 
pre-existing hearing loss had been aggravated by service. 

As there is no opinion in the claims file, stating that his 
hearing loss was aggravated by active duty service, the Board 
is unable to reopen the claim at this time.  However, the 
Board finds that a VA medical opinion is necessary to 
determine further adjudicatory action with respect to this 
issue. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain a copy of the SSA decision 
awarding disability benefits, as well as 
the medical records used in support of 
the award.  Any negative response should 
be annotated in the claims folder.  All 
available documents should be associated 
with the claims file.  

2.  Schedule the Veteran for an 
examination to evaluate the relationship 
between hypertension and active duty 
service.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely than not (i.e., 
probability of 50 percent) that 
hypertension is causally related to 
service (including herbicide exposure).  
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.

The claims file, including any SSA 
records and/or any other statements 
received, must be reviewed in conjunction 
with such the examination, and the 
examiner must indicate that such review 
occurred.  

3.  Schedule the Veteran for an 
examination to evaluate his bilateral 
hearing loss. The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that hearing loss 
indicated upon his entrance examination 
in April 1968 was aggravated (i.e., 
underwent a permanent increase in 
severity) as a result of active service 
(including herbicide exposure). Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The examiner is also asked to provide an 
opinion as to how hearing loss indicated 
on the Veteran's April 1968 entrance 
examination, was no longer demonstrated 
upon separation in April 1970.

The claims file, including any SSA 
records, must be reviewed in conjunction 
with such the examination, and the 
examiner must indicate that such review 
occurred.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


